Citation Nr: 1728539	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  09-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a disability evaluation greater than 30 percent for service-connected PTSD.  Jurisdiction of this appeal now resides with the RO in Cleveland, Ohio.  

In a February 2009 rating decision, the Decision Review Officer (DRO) increased the Veteran's PTSD rating to 50 percent, effective from March 25, 2008. 

In May 2012, the Board remanded the issues on appeal for further development.  After further development, the issues on appeal are ready for adjudication.  


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's service-connected PTSD has been characterized by chronic sleep impairment, panic attacks, impairment of memory, disturbances of motivation and mood, occupational and social impairment with decreased work efficiency and ability to perform occupational tasks; occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  The Veteran's service-connected disabilities do not prevent him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran is seeking a rating in excess of 50 percent for his service-connected PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently assigned a disability rating of 50 percent under 38 C.F.R. § 4.130, DC 9411 (2016).  In order to warrant the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2016).  

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted for the period on appeal.  Specifically, the record indicates that the Veteran's PTSD symptoms are consistent with the criteria for a 50 percent rating, and have been more or less stable throughout the appeal period.  Although there are periods where the Veteran has reported worsening symptoms, there are also periods where the Veteran has reported improved symptoms.  

For example, in a June 2008 VA examination, the examiner opined that the Veteran's PTSD caused impaired relationships, serious impairment of social functioning, and moderate to serious impairment in occupational functioning.  The Veteran reported intrusive thoughts and problems with concentration and memory.  The Veteran's appearance, hygiene, and behavior were noted as appropriate.  The Veteran reported sleep disturbances, anger issues, panic attacks, hypervigilance, and avoidance of social activities.  Although the examiner noted that the Veteran was "somewhat capable" of impulsive poor judgments, he also found that the Veteran's insight and judgment were fair, and that he was capable of managing his own finances.  While the Veteran admitted to experiencing homicidal thoughts when angered or threatened and described two suicide attempts in the 1970s, the examiner noted that the Veteran presented with no current suicidal or homicidal ideations. 

In a May 2014 VA examination, the examiner opined that that the Veteran's level of occupational and social impairment was best characterized by mild or transient symptoms which resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's symptoms included chronic sleep impairment, and disturbances of motivation and mood.  The examiner noted an improvement in the Veteran's judgement and insight from his 2008 examination, and characterized it as "good."  No suicidal or homicidal ideations were reported.  The examiner specifically noted that there was "no evidence that the [V]eteran's symptoms of PTSD have worsened or impacted his functioning any more severely since his last C&P exam in May of 2008."  Finally, while the examiner noted 3 incidents of altercations that occurred 5 years earlier in 2009, he indicated that these incidents were "isolated with no indications of [such] issues currently."  

In a December 2015 VA examination, the examiner found that the Veteran's level of occupational and social impairment was best characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported problems with concentration, sleeplessness, nightmares, intrusive memories, flashbacks, and hypervigilance, but denied suicidal ideations.  The examiner noted an improvement in the Veteran's sleep since his last examination, stating "things have been going generally well since . . . last appointment in terms of mood, anxiety and sleep . . . . [and the Veteran] reports more stable sleep with [use of medication] . . . with only occasional nightmares.  He is tolerating meds well."  The Veteran also reported that he had become more effective at managing anger and "tend[ed] to leave situations rather than verbally attack[] others." Although the examiner noted an increase in reexperiencing symptoms due to a recent tragedy in the Veteran's family, he further opined that the Veteran's symptoms "do not appear to have changed considerably since his last exam in 2014."  

In a January 2017 VA examination, the examiner found that the Veteran's level of occupational and social impairment was best characterized by reduced reliability and productivity.  The Veteran's reported symptoms of depression, anxiety, mild memory loss, disturbances of motivation and mood, chronic sleep impairment, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran displayed good personal hygiene and was neat in appearance.  The Veteran was alert, oriented, cooperative, and displayed clear, coherent, and relative thought.  The Veteran denied suicidal ideations.  The examiner noted a decrease in the Veteran's incidents of anger and thoughts of violence since his 2015 examination, and found no significant changes in the Veteran's mental health and behavior.  The examiner further opined that the Veteran "was functioning similarly to how he functioned at the time of his last examination."  Finally, the examiner noted the Veteran "remained consistent in his overall functionality and quality of life." 

With regard to the Veteran's symptoms, the Board acknowledges that the Veteran has experienced some symptoms that might be worse than the symptoms required for a 50 percent rating.  Specifically, the Veteran has experienced chronic sleep impairment, panic attacks, unprovoked irritability, impairment of memory, disturbances of motivation and mood, occupational and social impairment with decreased work efficiency and ability to perform occupational tasks.  Moreover, in his 2008 examination, the Veteran admitted to occasionally homicidal ideations (but no intent) when angered or provoked.  

However, in the Board's view, the criteria for the next higher 70 percent rating depict a level of impairment, when viewed as a whole, much more severe than the symptoms the Veteran displays.  In fact, many of the examples of symptoms listed in Diagnostic Code 9411 that warrant a 70 percent rating, such as suicidal ideations, obsessional rituals that interfere with routine activities, near continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, have not been shown at all during the period on appeal.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, the Board acknowledges that that the Veteran's PTSD impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran has isolated himself on occasion and uses avoidance to cope, he has nevertheless maintained a stable marriage of 45 years, strong family relationships, and close social relationships.  In fact, the Veteran reported having a great relationship with his three children, regularly spending time with his grandchildren, and visiting his brother weekly.  Additionally, the Veteran reported being socially active and enjoying close, positive relationships with others through active participation in two peer support groups.  The Veteran also reported having breakfast weekly with friends and going on annual vacations with his wife and another couple.  

The Board has also considered the Veteran's statement during his 2008 VA examination that he attempted suicide twice in the 1970s.  However, the 2008 VA examiner also noted that the Veteran "denied current suicidal ideations . . . intent, or plan" during the examination.  Moreover, the Veteran subsequently denied suicidal ideations in his May 2014, December 2015, and January 2017 VA examinations.  Given these facts, the Board finds that the Veteran's 2 suicide attempts in the 1970s, three decades prior the date that he filed his original PTSD claim in August 2002, do not represent a pattern of symptoms sufficient to warrant an increased rating.  

The Board has additionally considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was 55 in June 2008.  However, in December 2015, the VA examiner noted that although GAF scores are not used under the current PTSD diagnostic criteria, at that time the Veteran's GAF score of would have increased to 60 based upon his then-existing level of social and occupational functioning.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Diagnostic and Statistical Manual of Mental Disorders, 5th ed., American Psychiatric Association (DSM-V) (2013).

Here, the Board finds that a GAF score of 60 is consistent with the symptoms the Veteran has displayed.  However, this level of impairment does not constitute occupational and social impairment with deficiencies in most areas.  As previously discussed, the Veteran has only experienced symptoms consistent with the appropriate criteria for a 50 percent evaluation.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  Their medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 50 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of the Veteran's relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on all the evidence of record, the Board finds that a rating in excess of 50 percent for the Veteran's PTSD is not warranted.  As such, the appeal is denied. 

TDIU

The Veteran claims that the combined effects of his service-connected disabilities prevent him from obtaining and retaining gainful employment.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a) (2016), rating boards should refer to C&P for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341 (a) 4.19 (2016); see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b) (2016).

After a review of the evidence of record, the Board finds that TDIU is not warranted because the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2016).  

As an initial matter, the Board notes that the Veteran's overall rating changed during the course of this appeal.  Specifically, the Veteran's disabilities have been rated as follows:  PTSD at 50 percent since March 25, 2008; ischemic heart disease at 60 percent since July 6, 2012; type 2 Diabetes Mellitus at 10 percent since April 28, 2006; and bilateral cataracts of the eye at 10 percent since September 28, 2006.  The Veteran overall rating was 60 percent for the period between March 25, 2008 and June 11, 2012, 80 percent between June 12, 2012 and July 5, 2012, 90 percent from July 6, 2012 through July 31, 2017, and 80 percent from August 1, 2017 to the present.  See 38 C.F.R. § 4.16(a).  As such, the Veteran met the schedular rating criteria for only a portion of the appeal period.  

This fact is of no impact in this appeal, however, as the Board finds that the Veteran was able to secure or follow gainful occupation as a result of his service connected disabilities during the entire period on appeal.  The evidence of record indicates that the Veteran has a high school diploma and has completed two years of college.  Prior to his retirement in 2004, The Veteran worked for a major corporation as a quality control technologist for thirty-seven years.  After retirement, the Veteran worked part-time as a bank courier for 4 years.  According to the 2017 VA examiner, the Veteran left this position at the bank for reasons unrelated to his PTSD.  According to the 2008 VA examiner, the Veteran has apparently been able to maintain lengthy employment primarily by working relatively independently, with limited social interaction.  Neither of these positions apparently required significant physical labor.  

The Veteran has also successfully served as a volunteer peer support counselor for approximately the last 14 years.  As noted by the 2015 VA examiner, the Veteran "continues to be a source of support and encouragement to veterans who are new to the VA mental health system and enjoys this role."  In this capacity, the Veteran has participated in VA informational sessions regarding career opportunities to obtain employment as a paid peer support employee.   

With regard to the Veteran's physical disabilities, medical evidence of record demonstrates that these disabilities do not prevent him from obtaining and retaining substantial gainful employment.  With the exception of the Veteran's ischemic heart disease, none of his disabilities impact his ability to work.  A VA examiner in May 2014 did note that the Veteran's heart disability affected his ability to work, but did not preclude him from engaging in "physical work of a moderate nature (grocery store/department store) or sedentary employment."   

With regard to the Veteran's mental disability, the 2014 VA examiner noted that it is less likely than not that the Veteran's PTSD symptoms would lead to impairment that would prevent him from engaging in any sort of gainful employment.  Moreover, the 2015 VA examiner opined that even though the Veteran had a history of significant interpersonal difficulties, if he found employment that would allow him to work independently and take breaks as needed, his PTSD symptoms would likely have little impact on his ability to work.  Of note, although the Veteran indicated that he did not like his bank supervisor at his last position, he further stated that he left the job primarily because he did not like the stress that came with the responsibility of having to be at a certain place at a certain time, and traveling during the winter months, not because he had interpersonal conflicts with his superior.

The Board acknowledges that the 2017 VA examiner differed in her assessment of the Veteran's employability.  Specifically, she noted that although the Veteran would continue to function well as a volunteer, he would be unlikely to sustain regular employment as a result of his PTSD.  

However, the Board emphasizes that while medical opinions can be probative in a TDIU determination, the determination of unemployability is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  As such, the Board affords more probative weight to the opinions of the 2014 and 2014 VA examiners as more consistent with the Veteran's overall disability picture and current 50 percent rating for PTSD.  Although the 2014 and 2015 VA examiners noted the Veteran experienced social and occupational impairment as the result of his PTSD, both examiners further opined that the Veteran is nonetheless employable, particularly if he were to be provided with the opportunity to work in a position that affords relative independence, as he did in his past two positions.  In drawing this conclusion, the Board also notes that the 2017 VA examiner's opinion was accompanied by findings that the Veteran's level of anger and thoughts of violence had subsided since his previous examination.  Moreover, the 2017 VA examiner further noted that the Veteran was "functioning similarly to how he functioned at the time of the last [2015] exam" . . . . and "has remained consistent in his overall functioning and quality of life."  It is therefore unclear what, if any, changes in functionality and behavior the 2017 VA examiner relied upon to conclude that the Veteran's employability picture had worsened since his 2014 and 2015 examinations.  Furthermore, the 2017 VA examiner did not discuss the possibility that the Veteran would be able to work in a sedentary and solitary position, independently of others, with limited social interaction.  Lastly, the 2017 VA examiner did not consider the possibility that the Veteran could utilize his extensive experience as a peer counselor to explore employment opportunities in the same or similar field.  

Thus, the evidence as a whole indicates that there are many areas of employment that appear reasonably available to the Veteran given his level of education (two years of college), reliable work history (37 years with the same employer prior to retirement and 4 years with same employer post-retirement), and demonstrable ability to work independently with limited supervision.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  These facts indicate that the Veteran would be able to work in a position that limits his physical activity and social interaction.  

In considering whether TDIU is warranted, the Board has also considered the Veteran's statements that his service-connected disabilities render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify to the extent to which his service-connected disabilities render him unemployable according to the pertinent VA regulations. 

The Board finds a preponderance of evidence does not establish that the Veteran is unemployable due to his service connected disabilities.  Hence, the appeal is denied

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Finally, it is noted that this appeal was remanded by the Board in May 2012 to obtain additional records and a VA examination.  Here, all outstanding VA and private treatment records have been obtained.  The Veteran was provided with VA examinations in June 2014, May 2015, and January 2017.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


